         Case 1:21-cv-03878-PAE Document 14 Filed 07/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


DAWAN KAREN MAHULAWDE,

                                       Plaintiff,                       21 Civ. 3878 (PAE)
                        -v-
                                                                              ORDER
 FASHION INSTITUTE OF TECNOLOGY, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On July 23, 2021, the Court scheduled an initial pretrial conference for August 25, 2021.

See Dkt. 12. This case has since been referred to mediation. See Dkt. 13. Accordingly, the

initial pretrial conference is adjourned. If mediation proves unsuccessful, the Court will then

reschedule the conference.

       SO ORDERED.


                                                              PaJA.�
                                                             ______________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: July 29, 2021
       New York, New York
